ON APPELLANT’S MOTION FOB BEHEABING
DICE, Judge.
Appellant insists that reversible error is presented by two informal bills of exception which we did not discuss in our opinion on original submission.
The first bill relates to the action of the court in permitting Dr. Merritt to testify that the application of an electric coagulating needle to a person’s throat constituted surgery over appellant’s objection that a proper predicate had not been laid and that such testimony invaded the province of the jury.
Dr. Merritt testified that he was a doctor of medicine with a degree from Louisiana State University and that a part of his medical training was in surgery. Under this testimony he was shown to be qualified as an expert witness and the court did not err in permitting him to testify as such. Clayton v. State, 139 Texas Cr. Rep. 86, 138 S.W. 2d 1084. The doctor’s testimony that a particular act constituted surgery was an expression of his opinion upon a question of fact in the case and not his opinion upon the ultimate issue to be determined by the jury of whether the appellant was practicing medicine. Such testimony was admissible. See Cordero v. State, 164 Texas Cr. Rep. 160, 297 S.W. 2d 174.
The remaining bill presents appellant’s contention that the court erred in permitting Dr. Merritt to testify on re-direct examination that a large percentage of commercial penicillin has a local anesthetic drug added to it. Appellant insists that such testimony should not have been permitted by the court *158because there was no evidence in the record that the penicillin injected by the appellant contained any narcotic or foreign drug. The court did not err in permitting the testimony as the record reflects that the appellant on cross examination had questioned the doctor in regard to the several formulas used in preparing penicillin and its basic components.
We have again considered appellant’s other contentions and remain convinced that we properly disposed of the case on original submission.
The motion for rehearing is overruled.
Opinion approved by the Court.